                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

FRANK RAYKOVITZ, Individually and for )
Others Similarly Situated             )
                                      )
              Plaintiff,              )
                                      )
       v.                             )                  CV 119-137
                                      )
ELECTRICAL BUILDERS, INC.,            )
                                      )
              Defendant.              )
                                 _________

                                         ORDER
                                         _________

       Defendant moves to stay all discovery pending resolution of its motion to dismiss.

(Doc. no. 42.) Should any portion of the case remain after the presiding District Judge’s

ruling on the motion to dismiss, Defendant also moves to stay discovery related to “putative

class members” pending resolution of Plaintiff’s motion for conditional certification of a

class action. (Id. at 8-11.) On November 22, 2019, Chief United States District Judge J.

Randal Hall stayed Defendant’s response deadline to Plaintiff’s motion for conditional

certification pending resolution of Defendant’s motion to dismiss. (Doc. no. 41.) For the

reasons set forth below, the Court GRANTS Defendant’s motion to stay. (Doc. no. 42.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”

Indeed, Defendant has moved for dismissal of the case in its entirety. (See doc. no. 20.)

Additionally, resolution of Plaintiff’s motion for conditional certification will greatly impact

the number of claims and scope of discovery. Thus, when balancing the costs and burdens to

the parties, the Court concludes all discovery should be stayed pending resolution of

Defendant’s motion to dismiss, and discovery regarding the putative class members should be

stayed pending resolution of Plaintiff’s motion for conditional certification. See Chudasama v.

Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); Moore v. Potter, 141 F. App’x

803, 807-08 (11th Cir. 2005); Colson v. Cableview Comm. of Jacksonville Inc., No. 3:09-cv-

850-J-34JRK, 2010 WL 11507875, at *3-5 (M.D. Fla. April 4, 2012) (staying discovery of

putative class member pending conditional certification).

       Plaintiff contends a stay will be injurious because the statute of limitations for other

putative party plaintiffs is eroding. As the presiding District Judge remarked, “[i]t is unclear to

the Court how staying the briefing schedule pertaining to the Motion for Conditional

Certification will preclude prospective plaintiffs from exercising their rights.” (Doc. no. 41.)

Plaintiff argues discovery may be required for determination of Plaintiff’s motion for

conditional certification of the class action, citing numerous cases from district courts within

the Eleventh Circuit. (Doc. no. 45, pp. 9-12.) However, Defendant also cites numerous cases


                                                 2
within the Eleventh Circuit allowing a stay of discovery pending conditional certification.

(Doc. nos. 42, 46.) The first step, or “notice stage,” in the two-step conditional certification

approach under Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218-1219 (11th Cir.

2003), typically considers only the pleadings and attached affidavits. Colson, 2010 WL

11507875, at *3-5; Crawford v. Dothan City Bd. Of Educ., 214 F.R.D. 694, 695 (M.D. Ala.

2003). Further, Plaintiff’s filing of his motion for conditional certification shows he believes

he has enough information to warrant a favorable ruling, and consideration of whether

discovery is necessary for resolution of Plaintiff’s motion for conditional certification is a

matter entirely within the discretion of the presiding District Judge.

       Thus, the Court STAYS all discovery in this action pending resolution of Defendant’s

motions to dismiss, (doc. no. 20), and STAYS all discovery related to the “putative class

members” pending resolution of Plaintiff’s motion for conditional certification, (doc. no. 35).

Should any portion of the case remain after resolution of both motions, the parties shall confer

and submit a Rule 26(f) Report, with proposed case deadlines, within seven days of the

presiding District Judge’s ruling.

       SO ORDERED this 30th day of December, 2019, at Augusta, Georgia.




                                                 3
